Citation Nr: 0330158	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  99-04 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 13, 1968, to July 
30, 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona, which denied the 
claim on appeal.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claim 
before the Board.  This law also eliminated the concept of a 
well-grounded claim.  

The veteran testified before the undersigned Veterans Law 
Judge in February 2000.  A transcript of the hearing is of 
record.  In a July 2002 decision, the Board denied the 
veteran's claim.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Veterans 
Claims Court).  In March 2003, the Veterans Claims Court 
vacated the Board's July 2002 decision and remanded the case 
for readjudication in light of the new statutory requirements 
of the VCAA.

After a careful review of the record, the Board concludes 
that due process mandates a remand.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that the VCAA duty to assist 
and notice obligations have been 
satisfied in accordance with the guidance 
provided in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs,  No. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  
Particularly, the RO must notify the 
appellant as to what evidence or 
information is needed to support his 
claim, what evidence VA will develop, and 
what evidence he must furnish.  If he 
identifies private or VA medical 
evidence, it should be associated with 
the claims file.

2.  Please obtain outpatient treatment 
records from the VA Medical Center (VAMC) 
in Phoenix, Arizona for the period from 
November 2000.

3.  Please obtain the Unit Records for 
the 2nd Recruit Training Battalion, 
Platoon #293, Marine Corps Recruit Depot, 
San Diego, California, for the period 
from May 13, 1968, to July 30, 1968, from 
the National Archives and Records 
Administration (NARA).

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

